Citation Nr: 9913146	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  91-50 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for post-traumatic 
osteoarthritis.  

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the right thigh.  

5.  Entitlement to a rating in excess of 10 percent for 
peptic ulcer disease.  

6.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

7.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease (ASHD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active military duty both prior to, and 
during, World War II.  He was a prisoner-of-war (POW) of the 
Japanese government from December 1941 to April 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a January 
1989 rating decision the RO denied, in pertinent part, 
service connection for peptic ulcer disease, irritable bowel 
syndrome, post-traumatic stress neurosis and heart disease.  
In the same rating decision, the RO denied increased 
evaluations for anxiety neurosis and for residuals of a shell 
fragment wound to the right thigh.  A notice of disagreement 
was received in February 1989.  The RO issued a statement of 
the case in June 1989.  In July 1989, the RO denied service 
connection for peripheral neuropathy and for post-traumatic 
osteoarthritis.  A substantive appeal with regard to the 
issues of peptic ulcer disease, irritable bowel syndrome, 
post-traumatic stress neurosis, heart disease, anxiety 
neurosis and for residuals of a shell fragment wound to the 
right thigh was submitted in September 1989.  The veteran 
also submitted a notice of disagreement with the denial of 
service connection for  peripheral neuropathy and post-
traumatic osteoarthritis in September 1989.  A supplemental 
statement of the case was issued in October 1989 and the 
veteran perfected his appeals with respect to the issues of 
peripheral neuropathy and post-traumatic osteoarthritis by 
submission of a substantive appeal in November 1989.  In 
August 1990, the RO granted service connection for duodenal 
bulb deformity with scarring from previous ulcer disease and 
evaluated the disability as 10 percent disabling.  The 
veteran subsequently perfected an appeal of the disability 
evaluation assigned for his duodenal bulb deformity with 
scarring from previous ulcer disease.  In July 1995, the RO 
granted service connection for PTSD and for ASHD.  The PTSD 
was evaluated as 10 percent disabling and the ASHD was 
evaluated as 30 percent disabling.  The RO also 
re-characterized the duodenal bulb deformity with scarring 
from previous ulcer disease as peptic ulcer disease and 
continued the 10 percent disability evaluation. In September 
1995 the veteran submitted a statement and evidence which the 
RO construed as a notice of disagreement with the disability 
evaluation assigned for PTSD and ASHD.  In July 1998, the RO 
granted increased evaluations for the PTSD to 30 percent and 
for the ASHD to 60 percent.  

The issues on appeal were originally before the Board in 
November 1992, May 1994, August 1996 and May 1997.   

The issues of entitlement to service connection for post-
traumatic osteoarthritis and entitlement to an increased 
ratings for PTSD and for residuals of a shell fragment wound 
to the right thigh will be addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
irritable bowel syndrome and peripheral neuropathy are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  

2.  The veteran's peptic ulcer disease is manifested by 
epigastric pain but no active ulceration.  

3.  The veteran's ASHD is manifested by chronic angina on 
moderate exertion.  


CONCLUSIONS OF LAW

1.  The claims for service connection for irritable bowel 
syndrome and peripheral neuropathy are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for peptic ulcer disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7305 (1998).  

3.  The schedular criteria for a 100 percent rating for ASHD, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (in effect prior to 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that on the 
discharge examination conducted in June 1946, no pertinent 
abnormalities were reported.  

Review of the service personnel records reveals that the 
veteran was a POW of the Japanese government from December 
1941 to April 1942.  

Treatment records from Veterans Memorial Hospital have been 
associated with the claims file.  A duodenal ulcer was 
diagnosed in June 1971.  An October 1972 X-ray examination 
revealed a distensible duodenal bulb without evidence of 
ulcer niche.  A duodenal ulcer was treated in January 1979.  
A June 1979 X-ray revealed a post bulbar ulcer.  The veteran 
was hospitalized from September to October 1982.  The 
pertinent diagnosis was probable peptic ulcer disease.  
Peptic ulcer disease was again included as a diagnosis on a 
November 1982 treatment record.  The veteran complained of 
and was treated for peptic ulcer disease in July 1988.  The 
records also show diagnosis of and treatment for ASHD 
beginning in September 1977.  

A medical certification dated in August 1984 from R. M., 
M.D., is of record.  The doctor reported that he had been 
treating the veteran since October 1983.  The impression was 
peripheral neuropathy of the right lower extremity secondary 
to damage to the nerve supply of the muscles due to traumatic 
injuries from World War II.  

The report of a May 1988 VA POW examination has been 
associated with the claims file.  An upper gastro-intestinal 
(GI) series showed normal distensibility mucosal pattern 
without evidence of active ulceration or any intrinsic 
organic pathology.  The duodenal bulb was spastic and 
irritable but otherwise normal.  No pertinent assessment was 
included.  An X-ray of the chest revealed arteriosclerotic 
changes.  

An August 1988 physician's statement showed that the veteran 
was examined and was found to have peptic ulcer disease and 
ASHD.  

The veteran underwent a VA examination in October 1988.  The 
pertinent diagnoses were spastic irritable duodenal bulb; 
peptic ulcer disease not found and ASHD. 

The report of a June 1989 VA examination is of record.  Upon 
neurological evaluation no evidence of neurologic deficit was 
found.  

A December 1989 statement from L. T. V., M.D., showed that 
the veteran had been examined the same month and was found to 
have, in pertinent part, peptic ulcer disease and rheumatic 
heart disease.  

In March 1990, E. A. E., M.D., reported that she had 
diagnosed the veteran with peptic ulcer disease.   

The report of a May 1990 VA examination is of record.  A 
barium enema examination was grossly negative.  An upper GI 
examination revealed duodenal bulb deformity with no evidence 
of active ulceration consistent with scarring from previous 
ulcer disease, with approximately 50 percent gastric 
retention.  Diverticulum on the second portion of the 
duodenal loop was also present.  The diagnoses were duodenal 
ulcer in the scar stage and irritable bowel syndrome.  

The report of a June 1994 VA peripheral nerves examination 
included the diagnosis of no evidence of peripheral 
neuropathy.  

The report of a June 1994 VA examination of the intestines is 
of record.  An upper GI series revealed post bulbar deformity 
most probably ulcer.  A barium enema examination was 
essentially negative.  The diagnosis was post bulbar 
deformity consistent with peptic ulcer disease and no 
evidence of irritable bowel syndrome.  

A VA stomach examination conducted in June 1994 resulted in a 
diagnosis of no evidence of irritable bowel syndrome and post 
bulbar deformity consistent with peptic ulcer disease.   

The report of a May 1995 VA examination included a diagnosis 
of intestinal parasitism.  A chest X-ray revealed 
arteriosclerotic cardiovascular disease which was progressive 
from May 1988.  Progressive ASHD was also diagnosed.  

The most recent VA examinations of the veteran were conducted 
in February 1998.  On the report of the intestines 
examination, it was noted that he complained of epigastric 
pain.  He had gained two kilograms since 1994.  He did not 
experience any nausea but he was constipated.  Anemia was 
noted.  The diagnosis was no evidence of irritable bowel 
syndrome upon examination and mild anemia probably secondary 
to Hookworm Disease.  

On the report of the February 1998 VA peripheral nerves 
examination it was noted that no evidence of peripheral 
neuropathy was found on examination.  

A VA stomach examination was also conducted in February 1998.  
The veteran complained of experiencing epigastric pain.  He 
did not report any vomiting, melena or hematemesis.  He was 
constipated.  An upper GI examination resulted in an 
impression of duodenal diverticulum in the ascending portion 
and an otherwise normal upper GI series.  The diagnosis was 
history of peptic ulcer disease with no evidence of active 
ulcer disease at the time of the examination.  

On the February 1998 report of a VA heart and hypertension 
examination, it was noted that the veteran experienced 
dyspnea when walking 100 meters or when walking uphill.  He 
also had angina approximately three times per week when 
walking 100 meters or when walking uphill.  The veteran was 
able to do light calisthenics, cycling at a slow speed, 
gardening and he was able to sweep his grounds (approximately 
12 x 18 meters).  No other cardiac symptoms were present.  
There was no evidence of congestive heart failure.  There 
were no murmurs, thrills or cardia arrhythmia present.  The 
diagnosis was hypertensive ASHD which was not in failure.  4-
5 Mets.  The examiner opined that the veteran was able to 
perform light manual labor "but may develop symptoms beyond 
this."  


I.  Entitlement to service connection for 
irritable bowel syndrome and for 
peripheral neuropathy.  

Criteria

The threshold question that must be resolved with regard to 
the claims of entitlement to service connection for irritable 
bowel syndrome and peripheral neuropathy is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

If a veteran is a former prisoner of war who was interned or 
detained for not less than 30 days, and develops irritable 
bowel syndrome or peripheral neuropathy except where directly 
related to infectious causes, service connection can be 
awarded.  38 C.F.R. § 3.309(c) (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.

The Board finds the veteran's claims of entitlement to 
service connection for irritable bowel syndrome and for 
peripheral neuropathy to be not well-grounded.  

Review of the service medical records discloses that there 
were no complaints of, diagnosis of or treatment for 
irritable bowel syndrome or peripheral neuropathy during the 
veteran's period of active duty.  

The veteran was diagnosed once with irritable bowel syndrome 
as evidenced by the report of the May 1990 VA examination.  
He was also diagnosed once with peripheral neuropathy as 
evidenced by the August 1984 medical certificate from R. M., 
M.D.  The Board notes that irritable bowel syndrome and 
peripheral neuropathy, if present, are entitled to 
presumptive service connection as the veteran was a POW for 
more than 30 days.  However, the most recent medical evidence 
of record shows the veteran does not currently have irritable 
bowel syndrome or peripheral neuropathy.  The VA examinations 
conducted in June 1994 and February 1998 found no evidence of 
peripheral neuropathy or irritable bowel syndrome.  

As reported above, a claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992).  The 
Board finds there is no evidence of record demonstrating the 
existence of current irritable bowel syndrome or peripheral 
neuropathy which has been diagnosed by competent medical 
professionals.  

The veteran's claims that he has irritable bowel syndrome and 
peripheral neuropathy as a result of active service are 
predicated upon his own unsubstantiated opinion.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Grivois, the veteran's lay opinions are an insufficient basis 
to find these claims well grounded. Espiritu, King.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's 
claims for service connection for irritable bowel syndrome 
and peripheral neuropathy must be denied as not well 
grounded.

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).


The Board finds that the RO has advised the appellant of the 
evidence necessary to establish well grounded claims, and the 
veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the veteran has not submitted well grounded claims for 
service connection for irritable bowel syndrome and for 
peripheral neuropathy, the doctrine of reasonable doubt has 
no application.

General criteria for evaluation of claims for increased 
ratings.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

III.  Entitlement to a rating in excess 
of 10 percent for peptic ulcer disease.  

Criteria

Under Diagnostic Code 7305, when duodenal ulcer disease is 
productive of severe disability; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, a 60 
percent evaluation is assigned.  If disability is moderately 
severe, meaning less than severe but with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent evaluation 
is assigned.  Moderate disability, manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations, is assigned a 20 percent evaluation.  For 
mild disability, with recurring symptoms once or twice 
yearly, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.114 Code 7305.

According to the Rating Schedule, ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  Instead, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability picture warrants such elevation.  38 
C.F.R. § 4.114 (1998).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The evidence of record demonstrates that the last time the 
veteran was diagnosed with an active ulcer was in June 1994.  
However, at the time of the most recent VA stomach 
examination conducted in February 1998, a history of peptic 
ulcer disease was noted but no evidence of active ulceration 
was present.  At that time, the veteran complained of 
epigastric pain but denied experiencing vomiting, melena or 
hematemesis.  On the February 1998 VA intestines examination, 
it was reported that he had gained weight since 1994.  Anemia 
was present but it was attributed to Hookworm Disease.  There 
is no evidence of record showing that he experienced 
recurring episodes of severe symptoms two or three times per 
year which averaged 10 days in duration or evidence of 
continuous moderate manifestations.  Intermittent complaints 
of epigastric distress does not equate to continuous moderate 
manifestations.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's peptic ulcer disease, 
rather than an increased rating claim where entitlement to 
compensation had previously been established. Fenderson v. 
West, No. 96-947, slip op at 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, as the Board has not assigned any increase, 
the question of staged ratings is not at issue.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  The Board further finds that based 
upon the entire record the veteran's symptoms related to 
peptic ulcer disease do not more nearly approximate the 
criteria for a higher rating.  See 38 C.F.R. § 4.7 (1998).

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating for peptic ulcer disease.

IV.  Entitlement to a rating in excess of 
60 percent for ASHD.  

Criteria

The Board notes that during the course of this appeal the 
Ratings Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities.  This 
change became effective January 12, 1998. 62 Fed.Reg. 65207 
(December 11, 1997).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 100 
percent disability evaluation for arteriosclerotic heart 
disease during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  A 100 percent rating was also assigned after six 
months, where there was chronic residual findings of 
congestive heart failure or angina on moderate exertion or if 
more than sedentary employment was precluded.  A 60 percent 
rating was warranted in cases following a typical history of 
acute coronary occlusion or thrombosis as above, or with a 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (prior to January 12, 1998)

Under the new criteria, a 60 percent evaluation is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is warranted where there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1998).

Analysis

The Board notes that the veteran's claim of entitlement to a 
rating in excess of 60 percent for ASHD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds a 100 percent rating is warranted for ASHD 
based upon the rating criteria promulgated under Diagnostic 
Code 7005 in effect prior to January 12, 1998.  It was noted 
on the report of the most recent VA heart and hypertension 
examination conducted in February 1998 that the veteran would 
experience angina upon walking 100 meters or upon walking 
uphill three times per week.  The Board finds this 
symptomatology equates to chronic angina on moderate 
exertion.  Such symptomatology warrants a 100 percent 
disability evaluation under Diagnostic Code 7005 in effect 
prior to January 12, 1998.  

Since the Board has awarded a 100 percent schedular 
evaluation, the maximum evaluation available under either the 
old criteria or the amended criteria for evaluation of ASHD, 
consideration of the amended criteria is not required.  This 
decision, therefore, includes no intimation as to the 
appropriate evaluation when only the new criteria are 
applicable.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's ASHD, rather than an 
increased rating claim where entitlement to compensation had 
previously been established. Fenderson v. West, No. 96-947, 
slip op at 8 (U.S. Vet. App. Jan. 20, 1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. Id. at 9.  In the case at hand, the Board 
finds that a staged rating is not appropriate as there is no 
evidence of record prior to the February 1998 VA examination 
which demonstrated the presence of symptomatology which would 
warrant a 100 percent rating under either the old or new 
rating criteria for ASHD. 


ORDER

Entitlement to service connection for irritable bowel 
syndrome is denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.  

Entitlement to a rating in excess of 10 percent for peptic 
ulcer disease is denied.  

Entitlement to a 100 percent rating for ASHD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In May 1997, the Board remanded the issue of entitlement to 
service connection for post-traumatic osteoarthritis for 
additional development.  The Board directed that the veteran 
be scheduled for a VA examination by a board certified 
orthopedist, if possible, to determine the nature, extent and 
etiology of the veteran's arthritis.  The orthopedist was to 
be directed to provide an opinion as to the etiology of the 
veteran's osteoarthritis and whether it was traumatic in 
origin.  Review of the claims file shows that VA examinations 
were conducted in February 1998.  However, no opinion was 
provided as to the etiology of the osteoarthritis.  The RO is 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds 
the issue of entitlement to service connection for post-
traumatic osteoarthritis must be remanded in order to obtain 
an opinion as to the etiology of the disorder.  

Review of the claims file shows that on the report of the 
February 1998 joints examination, the examiner noted that the 
veteran experienced pain in his right hip on movement of more 
than 120 degrees.  Pain was also present upon flexion and 
rotation of the right hip.  The diagnosis was healed scar on 
the right thigh which was the residual of a shrapnel wound.  
The examiner further noted that the service-connected 
disability resulted in limitation on the veteran's walking 
activities, when climbing and upon prolonged standing.  On 
the report of the February 1998 VA muscles examination, the 
examiner noted that he experienced difficulty ambulating 
during flare ups and also increased pain in the right thigh 
when climbing stairs or when entering jeepney.  It was also 
noted that the right thigh could be moved through the useful 
range of motion with limitation by pain.  

The Board notes that scars may be rated on limitation of 
function of the part affected.  38 C.F.R. Part 4, Diagnostic 
Code 7805 (1998).  The Board further notes that Diagnostic 
Codes 5251, 5252, and 5253 all provide diagnostic criteria 
for evaluation of limitation of motion of the thigh.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion (as do 
Diagnostic Codes 5251, 5252, and 5253), the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In pertinent part, 38 C.F.R. § 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

As the results of the February 1998 VA examinations include 
evidence that the service-connected residuals of a shrapnel 
wound to the right thigh result in limitation of motion of 
the right thigh, the claim must be evaluated under Diagnostic 
Codes 5251,5252, 5253 through application of Diagnostic Code 
7805.  Such evaluations must accurately portray the extent of 
functional loss due to pain on use or during flare-ups.  The 
Board notes that there was discussion included in the 
February 1998 VA examination reports of painful range of 
motion on normal use.  However, no opinion was provided as to 
the extent of functional loss due to pain on use or during 
flare-ups.  The Board finds the residuals of the shrapnel 
wound to the right thigh must be re-examined in order to 
determine the extent of functional loss due to pain on use or 
during flare-ups. 

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellant's service connected residuals of a shrapnel wound 
to the right thigh and would be instructive with regard to 
the appropriate disposition of the issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The claim of entitlement to a rating in excess of 30 percent 
for PTSD was remanded by the Board in May 1997.  At that 
time, the Board directed that the veteran be examined by a 
board-certified psychiatrist, if available, to determine the 
nature and extent of his service-connected PTSD.  The 
examiner was to be provided the current criteria for 
evaluation of PTSD and was required to identify the frequency 
and severity of all positives findings and to enumerate all 
negative symptomatology present.  If the symptoms from more 
than one of the evaluation categories was identified, the 
examiner was required to provide an opinion as to which one 
of the evaluation categories best reflected the veteran's 
level of overall occupational and social impairment.  The 
examiner provided a list of symptomatology he observed.  The 
examiner did not, however, provide an opinion as to which 
evaluation category best reflected the veteran's social and 
industrial impairment.  Additionally, the examiner was 
required to include in his examination report a discussion of 
the effect the veteran's mental disability has on his 
employability.  Such discussion was not included.  The Board 
finds the claim of entitlement to a rating in excess of 30 
percent for PTSD must be remanded to can comply with the 
Board's May 1997 remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for service 
connection for post-traumatic osteoarthritis 
and the claims for increased evaluations for 
PTSD and residuals of a shrapnel wound to the 
right thigh.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible copies 
of the veteran's complete treatment reports 
from all sources identified which have not 
previously been secured.  Regardless of the 
response from the veteran, the RO should 
obtain any current, outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
examination by an orthopedic specialist, if 
available, in order to determine the nature, 
extent, and etiology of the veteran's 
arthritis and to ascertain the nature and 
extent of his service-connected residuals of 
a shell fragment wound to his right thigh.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.  
All necessary tests, including X-rays and 
range of motion studies, should be completed.  
All findings should be noted in detail.  The 
examiner should provide an opinion concerning 
the effect of the residuals of the shrapnel 
wound to the right thigh on his 
employability.  Complete rationale for all 
conclusions and opinions must be provided.  
With regard to the veteran's osteoarthritis, 
the examiner must express an opinion as to 
whether this disability is traumatic in 
origin.  

With regard to the residuals of the shell 
fragment wound to the veteran's right thigh, 
the examiner must record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, in light of 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner provide 
explicit responses to the following questions 
pertaining to the residuals of the shrapnel 
wound to the right thigh:

(a)  Does the service connected disorder 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the thigh, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.

(c)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
can not be dissociated, the examiner should 
so indicate.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  In addition, the veteran should be 
accorded a VA psychiatric examination by a 
psychiatrist, if available, to determine the 
nature and extent of his service-connected 
post-traumatic stress disorder.  The claims 
folder and separate copies of this remand 
must be made available to the examiner for 
review before the examination.  All necessary 
tests and studies should be completed.  The 
examiner is requested to identify the 
frequency and severity of all positive 
findings and to enumerate all negative 
symptomatology (particularly with regard to 
the symptoms set out in the following 
categories):

a) A mental condition has been formally 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and 
social functioning or to require continuous 
medication;

b) Mild or transient symptoms are found to 
cause occupational and social impairment. In 
particular, such symptomatology is shown to 
decrease work efficiency and the ability to 
perform occupational tasks only during 
periods of significant stress, or, to be 
controlled by continuous medication;

c) Relevant symptomatology (including a 
depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss) is 
found to cause occupational and social 
impairment such as occasional decrease in 
work efficiency and intermittent periods of 
inability to perform occupational tasks (but 
generally satisfactory functioning, with 
routine behavior, self-care, and normal 
conversation);

d) Occupational and social impairment with 
reduced reliability and productivity is shown 
to be due to flattened affect; 
circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment or abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

e) Occupational and social impairment is 
found with deficiencies in most areas, 
including work; school; family relations; 
judgment; thinking; mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control such as unprovoked 
irritability with periods of violence; 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; and an 
inability to establish and maintain effective 
relationships;

f) Total occupational and social impairment 
due to gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform 
activities of daily living; disorientation to 
time or place; and memory loss for names of 
close relatives, own occupation, or own name 
is shown.

If positive symptoms from more than one of 
the above categories are identified, the 
examiner must identify those which are most 
predominant based on consideration of the 
entire contemporary record and provide an 
opinion as to the level of occupational and 
social impairment [(a) through (f) above] 
that best reflects the veteran's overall 
symptomatology and level of disability due to 
his post-traumatic stress disorder and any 
related psychiatric disorders.  In that 
regard, if any psychiatric disorders other 
than the veteran's post-traumatic stress 
disorder are found, the examiner must 
reconcile the diagnoses; determine which, if 
any, are related to the service-connected 
post-traumatic stress disorder; and specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder or 
the other, the examiner must so specify.  A 
multi-axial assessment must be conducted, and 
a thorough discussion of Axis IV 
(psychosocial and environmental problems) and 
Axis V (Global Assessment of Functioning 
(GAF)) score, with an explanation of the 
numeric code assigned, must be included.  
Furthermore, the examiner must include a 
discussion of the effect of the PTSD 
disability on his employability.  Complete 
rationale for all conclusions must be 
provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 7(a).  The RO must include 
in the claims folder complete documentation 
of all attempts to schedule the veteran for 
the above-referenced examinations.  Any 
reason(s) for the veteran's failure to report 
for the evaluation(s) should be clearly 
annotated in the claims folder.

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to service connection for 
traumatic osteoarthritis and should also 
readjudicate the issues of entitlement to 
increased ratings for PTSD and for residuals 
of a shrapnel wound to the right thigh.  The 
PTSD claim must be evaluated under both the 
old and current rating criteria for 
evaluation of mental disorder.  The residuals 
of a shrapnel wound to the right thigh must 
be readjudicated with application of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

If any of the benefits sought on appeal is not granted, the 
RO should provide the veteran and his representative with a 
supplemental statement of the case which contains all 
applicable laws and regulations not previously furnished and 
should allow the veteran and his representative a reasonable 
period of time in which to respond.  The supplemental 
statement of the case should only include those issues for 
which the RO has received a notice of disagreement.  
Thereafter, the case, in accordance with the current 
appellate procedures, should be returned to the Board for 
further appellate review.

The purpose of this remand is to obtain clarifying evidence.  
No action is required of the veteran pertaining to the issues 
on remand until he receives further notice.  By this remand, 
the Board intimates no opinion as to the final outcome of the 
veteran's claims.




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals


 

